DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed December 28, 2022, claims 2-23 are pending in the application.  The applicant has amended claims 2, 9, 16, and 19.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 6-9, 11, 12, 16, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Redding (US 2013/0257365 A1) in view of Addison et al. (US 2014/0266695 A1).
	Regarding claim 2, Redding discloses:
an apparatus for monitoring a battery device ([0064], [0067]; FIG. 7; FIG. 8A), the apparatus comprising:  

means for initiating communications from the battery device to a charging device ([0075], [0079], [0083], [0089], [0092], [0095], [0097], [0100]; FIG. 9; FIG. 10; FIG. 11; FIG. 12; FIG. 13; FIG. 15);

means for periodically transmitting a state of charge of a battery of the battery device to the charging device ([0089], [0095]);

means for analyzing, at the charging device,  the state of charge to determine whether a threshold has been traversed ([0089], [0090], [0095], [0096], [0107]; FIG. 8A:  815, 825, 835); and

means for sending an alert message to the charging device in response to determining that the threshold has been traversed ([0089], [0095]), 

the alert message including location information of the battery device ([0046], [0057]).

	Redding does not disclose a message indicating a distance between the battery device and the charging device.
	Hallman, addressing the same problem of how to send location information between a battery device and a charging device, teaches a system for recharging a sensor ([0019]), comprising sending a message indicating a distance between the battery device and the charging device ([0068], [0070]) for the benefit of determining whether the battery device is within a predetermined distance from the charging device in order to couple the battery device to the charging device to provide power to the battery device ([0065], [0075]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Hallman with the apparatus of Redding because that would have enabled the apparatus to determine whether the battery device is within a predetermined distance from the charging device in order to couple the battery device to the charging device to provide power to the battery device.
Regarding claim 6, Redding discloses that the battery device is configured to receive wireless power from the charging device.  ([0034], [0037], [0038], [0053], [0066], [0068])
Regarding claim 7, Redding discloses that the means for analyzing the state of charge to determine whether the threshold has been traversed includes means for evaluating a state of health of the battery ([0038], [0068], [0069], [0070]) and a state of function of the battery device ([0038], [0068], [0069], [0070]).
Regarding claim 8, Redding discloses means for moving the battery device to a current location of the charging device.  ([0053], [0054]; Redding discloses a mobile device, and a mobile device can be moved by the user to the location of the charging device.)

Regarding claim 9, Redding discloses:
an apparatus for monitoring a battery device ([0064], [0067]; FIG. 7; FIG. 8A), the apparatus comprising:

means for communicating with a charging device ([0036], [0037], [0064], [0066]);

means for determining a state of charge (SoCh) for a battery of the battery device ([0089], [0095]);

means for periodically transmitting, to the charging device, a current state of charge of the battery ([0064], [0069], [0070], [0072], [0089], [0095]; FIG. 7:  704); and

means for generating an alert message to be communicated to the charging device, the alert message indicating that the SoCh is below an alert threshold ([0089], [0095]), and

the alert message including location information of the battery device ([0046], [0057]).

Redding does not disclose a message indicating a distance between the battery device and the charging device.
	Hallman, addressing the same problem of how to send location information between a battery device and a charging device, teaches a system for recharging a sensor ([0019]), comprising sending a message indicating a distance between the battery device and the charging device ([0068], [0070]) for the benefit of determining whether the battery device is within a predetermined distance from the charging device in order to couple the battery device to the charging device to provide power to the battery device ([0065], [0075]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Hallman with the apparatus of Redding because that would have enabled the apparatus to determine whether the battery device is within a predetermined distance from the charging device in order to couple the battery device to the charging device to provide power to the battery device.	
Regarding claim 11, Redding discloses:

means for wirelessly receiving power from the charging device ([0034], [0037], [0038], [0053], [0066], [0068]); and

means for using the power to charge the battery ([0034], [0037], [0038], [0053], [0066], [0068]).

	Regarding claim 12, Redding discloses:	
		
means for determining a state of health (SoH) of the battery ([0038], [0068], [0069], [0070]);

means for determining a state of function (SoF) of the battery ([0038], [0068], [0069], [0070]);

means for analyzing the SoH and the SoP to determine if the SoH or the SoF or both have traversed a relevant threshold ([0064], [0069], [0070], [0072], [0089], [0095]; FIG. 7:  704); and 

means for sending the alert message to the charging device if the SoH or the SoF or both have traversed the relevant threshold ([0089], [0095]).

Regarding claim 16, Redding discloses:
an apparatus, including a battery device ([0064], [0067]; FIG. 7; FIG. 8A), the apparatus comprising:

a radio transceiver to communicate with a charging device ([0064], [0066]; FIG. 7);

a battery ([0037]; FIG. 2:  236);

a battery monitor to determine a state of charge (SoCh) for the battery and to periodically transmit to the charging device, via the radio transceiver, a current state of charge of the battery, but Redding does disclose a device that determines the charge level and voltage level of the battery ([0064], [0066], [0069], [0089], [0095]; FIG. 7; FIG. 8A:  820); and 

processing circuitry to generate an alert message for sending to the charging device, via the radio transceiver, to indicate that the SoCh is below an alert threshold ([0069], [0089], [0095]; FIG. 8A:  820).
Redding does not disclose a message indicating a distance between the battery device and the charging device.
	Hallman, addressing the same problem of how to send location information between a battery device and a charging device, teaches a system for recharging a sensor ([0019]), comprising sending a message indicating a distance between the battery device and the charging device ([0068], [0070]) for the benefit of determining whether the battery device is within a predetermined distance from the charging device in order to couple the battery device to the charging device to provide power to the battery device ([0065], [0075]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Hallman with the apparatus of Redding because that would have enabled the apparatus to determine whether the battery device is within a predetermined distance from the charging device in order to couple the battery device to the charging device to provide power to the battery device.
	Regarding claim 17, Redding discloses the battery monitor comprises an integrated circuit to monitor the SoCh.  ([0106])

7.	Claims 3-5, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Redding and Addison further in view of Hansson (US 6,323,775 B1).
Regarding claim 3, the above combination does not disclose means for outputting, from the battery device, the alert message to a user to indicate that the battery needs charging. 
Hansson, in the same field of apparatuses for monitoring a battery device, teaches battery monitoring and proximity-based recharge notification for portable battery-operated electronic devices (col. 1, lines 8-12), comprising means for outputting, from a battery device, an alert message to a user to indicate that the battery needs charging (col. 4, lines 53-60), for the benefit of decreasing the likelihood that the user will be on the road with a depleted or nearly depleted battery by providing the user a recharge notification when the battery needs recharging and a charging unit is conveniently located nearby (col 2, lines 60-65). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Hansson with the apparatus of the above combination because that would have enabled the apparatus to decrease the likelihood that the user will be on the road with a depleted or nearly depleted battery by providing the user a recharge notification when the battery needs recharging and a charging unit is conveniently located nearby.
Regarding claim 4, the above combination does not disclose that the alert message includes at least one other charging option in addition to the charging device.
Hansson, in the same field of apparatuses for monitoring a battery device, teaches battery monitoring and proximity-based recharge notification for portable battery-operated electronic devices (col. 1, lines 8-12), wherein the alert message includes at least one other charging option in addition to the charging device (col 8, line 26 – col. 9, line 5), for the benefit of decreasing the likelihood that the user will be on the road with a depleted or nearly depleted battery by providing the user a recharge notification when the battery needs recharging and a charging unit is conveniently located nearby (col 2, lines 60-65). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Hansson with the apparatus of the above combination because that would have enabled the apparatus to decrease the likelihood that the user will be on the road with a depleted or nearly depleted battery by providing the user a recharge notification when the battery needs recharging and a charging unit is conveniently located nearby.
Regarding claim 5, the above combination does not disclose means for receiving, from the charging device, an indication to use the at least one other charging option to charge the battery.
Hansson, in the same field of apparatuses for monitoring a battery device, teaches battery monitoring and proximity-based recharge notification for portable battery-operated electronic devices (col. 1, lines 8-12), comprising means for receiving, from the charging device, an indication to use the at least one other charging option to charge the battery (col. 5, lines 5-26; col. 7, line 58 – col. 8, line 9; col. 8, line 42 – col. 9, line 5), for the benefit of decreasing the likelihood that the user will be on the road with a depleted or nearly depleted battery by providing the user a recharge notification when the battery needs recharging and a charging unit is conveniently located nearby (col 2, lines 60-65). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Hansson with the apparatus of the above combination because that would have enabled the apparatus to decrease the likelihood that the user will be on the road with a depleted or nearly depleted battery by providing the user a recharge notification when the battery needs recharging and a charging unit is conveniently located nearby.
Claim 10 is rejected as claim 3.
Regarding claim 14, Redding discloses means for initiating communications with the charging device.  ([0064], [0066]; FIG. 7)
The above combination does not disclose means for detecting that the battery device is no longer in range of charging coils in the charging device.
Hansson, in the same field of apparatuses for monitoring a battery device, teaches battery monitoring and proximity-based recharge notification for portable battery-operated electronic devices (col. 1, lines 8-12), comprising means for detecting that the battery device is no longer in range of charging coils in the charging device (col. 4, line 37 – col. 5, line 1; col. 6, lines 7-23; col. 8, lines 3-9, 20-25; col. 8, line 42 – col. 9, line5) for the benefit of decreasing the likelihood that the user will be on the road with a depleted or nearly depleted battery by providing the user a recharge notification when the battery needs recharging and a charging unit is conveniently located nearby (col 2, lines 60-65). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Hansson with the apparatus of the above combination because that would have enabled the apparatus to decrease the likelihood that the user will be on the road with a depleted or nearly depleted battery by providing the user a recharge notification when the battery needs recharging and a charging unit is conveniently located nearby.

8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Redding and Addison further in view of Rathmann (US 5,955,869).
	Regarding claim 18, Redding discloses that the battery is associated with digital devices ([0053], [0106]).  The above combination does not explicitly disclose that the battery monitor comprises an analog-to-digital (ADC) convertor to convert an output voltage of the battery to a digital value, and the battery device comprises a battery manager to determine the SoCh from the digital value.
	Rathmann, addressing the same problem of how to monitor the charge of a battery, teaches a smart battery that utilizes a hybrid integrated chip (IC) containing an embedded microprocessor and a novel analog to digital connector which receives analog signals from the battery and converts them to digital signals representative of battery voltage, current and temperature (col. 14, line 56 – col. 15, line 3), for the benefit of employing a microprocessor for controlling a rechargeable battery that monitors battery operating parameters such as voltage, current, and temperature to thereby enable either a rapid charging rate or an optimal charging rate from any charged state (col. 2, lines 9-14).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Rathmann with the apparatus of the above combination because that would have enabled the apparatus to employ a microprocessor for controlling a rechargeable battery that monitors battery operating parameters such as voltage, current, and temperature to thereby enable either a rapid charging rate or an optimal charging rate from any charged state.

9.	Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Redding further in view of Lee et al. (US 2008/0009984 A1).
	Regarding claim 19, Redding discloses:
a charging device for monitoring a battery device ([0064], [0067]; FIG. 7; FIG. 8A), the charging device comprising:

a radio transceiver to communicate with the battery device ([0064], [0066]; FIG. 7); and

processing circuitry to receive, via the radio transceiver, an alert message indicating that a state of charge of a battery of the battery device is below an alert threshold ([0067], [0089], [0095]; FIG. 8A:  810), the alert message including location information of the battery device ([0046], [0057]).
Redding does not explicitly disclose:

determine a location of the battery device using the location information; and

generate, for sending by the radio transceiver to the battery device, information including instructions to direct the battery device to the charging device for charging;

wherein the instructions are generated based on the determined location of the battery device.

	Lee, addressing the same problem of how to guide a battery device to a charging device, teaches charger to a path guidance method for an autonomous mobile device utilizing a radio wave guidance signal issued from a call unit for guiding the autonomous mobile device to move toward the call unit ([0001]), comprising:
determining a location of the battery device using the location information ([0009], [0031]); and

generating, for sending by the radio transceiver to the battery device, information to direct the battery device to the charging device for charging ([0031]),

wherein the instructions are generated on the determined location of the battery device ([0028], [0029], [0030], [0031]),  

for the benefit of guiding an autonomous mobile device to a charging device to charge the battery of the autonomous mobile device ([0027], [0029], [0030]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Lee with the device of Redding because that would have enabled the device to guide an autonomous mobile device to a charging device to charge the battery of the autonomous mobile device.
	Regarding claim 23, Redding discloses that the charging device includes a wireless power transmitter to provide a power signal to charge the battery device.  ([0034], [0037], [0038], [0053], [0066], [0068])

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Redding and Lee further in view of Hansson.
	Regarding claim 20, Lee further teaches that the processing circuitry is further to determine the location of the battery device based, at least in part, on communications between the battery device and the charging device ([0022]; FIG. 2:  S1, S2).
	The above combination does not disclose that the radio transceiver is further to exchange messages with other charging devices.
Hansson, in the same field of apparatuses for monitoring a battery device, teaches battery monitoring and proximity-based recharge notification for portable battery-operated electronic devices (col. 1, lines 8-12), wherein a radio transceiver is further to exchange messages with other charging devices (col. 5, lines 5-24; col. 6,  lines 37-57; col. 7, lines 8-27; col. 8, line 26 – col. 9, line 5), for the benefit of decreasing the likelihood that the user will be on the road with a depleted or nearly depleted battery by providing the user a recharge notification when the battery needs recharging and a charging unit is conveniently located nearby (col 2, lines 60-65). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Hansson with the device of the above combination because that would have enabled the device to decrease the likelihood that the user will be on the road with a depleted or nearly depleted battery by providing the user a recharge notification when the battery needs recharging and a charging unit is conveniently located nearby.
11.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Redding, Lee, and Hansson further in view of Banker et al. (US 2009/0027271 A1).
	Regarding claim 21, the above combination does not disclose that the charging device comprises a digital signal processor (DSP), and wherein the DSP performs a time difference of arrival calculation on messages received from the battery device to determine the location for the battery device.
	Banker, addressing the same problem of how to determine the location of an object, teaches determining the position of a computer mouse interface in 3-dimensions and providing the 3-dimensional position in real time to a computer ([0002]), wherein the device comprises a digital signal processor (DSP) ([0023]; FIG. 1:  114), and wherein the DSP performs a time difference of arrival calculation on messages received from the device to determine the location for the device ([0023], [0024]) for the benefit of determining the location of the device in 3-dimensional space.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Banker with the device of the above combination because that would have enabled the device to determine the location of a battery device in 3-dimensional space.







Allowable Subject Matter
12.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
13.	The applicant's arguments, filed December 28, 2021, have been fully considered, but they are not persuasive.
The applicant traverses the rejection of claims 2-12, 14, 16-21, and 23.
Against the rejection of claim 2, the applicant argues that Redding fails to establish “means for initiating communications from the battery device to a charging device, means for analyzing, at the charging device, the state of charge to determine whether a threshold has been traversed, or means for sending an alert message to the charging device in response to determining that the threshold has been traversed, the alert message including location information of the battery device indicating a distance between the battery device and the charging device” as recited in claim 2.  (Italics added by applicant.)  It is unclear what exactly the Office Action is alleging to reject the claimed charging device (also called a charger in the Application as-filed at Col. 2 Il. 45-51). While various paragraphs and figures are of Redding are cited, Applicant cannot find a charging device as claimed. It is true that Redding refers to a device called a “charging device” (charging device 550, 704), however, this “charging device 550, 704” is actually a device receiving a charge (see e.g., Redding at paragraph [0053]) rather than a device that can charge another device, as presently claimed. In Redding, the charging device 550, 704 does not act as a “charging device” as that term is used in the claims and would be understood by a person of ordinary skill in the art. Instead, the charging device 550, 704 of Redding is a device that receives wireless power for its battery. Thus, Redding’s device is a ‘chargeable’ or “charge-receiving’ device and is not a charging device, as claimed.
	Regarding this argument, Redding discloses, as cited in the Office Action, a wireless charger ([0064]; FIG. 7:  702).
	Against the rejection of claim 2, the applicant argues that Redding fails to establish “means for initiating communications from the battery device to a charging device, means for analyzing, at the charging device, the state of charge to determine whether a threshold has been traversed, or means for sending an alert message to the charging device in response to determining that the threshold has been traversed, the alert message including location information of the battery device indicating a distance between the battery device and the charging device” as recited in Applicant’s claim 2, as amended.  (Italics added by applicant.)  For example, Redding fails to teach means for initiating communications from the battery device to a charging device.
	Regarding this argument, Redding discloses, as cited in the Office Action, a flowchart of a method, performed by a charging device (FIG. 7:  704), for connecting with a wireless charger via a wireless communication network ([0100]; FIG. 15).  Figure 15 of Redding discloses, at blocks 1504, 1506, and 1508, that the charging device generates a connection solicitation request and transmits the request to the wireless charger ([0101]). 
	Against the rejection of claim 2, the applicant argues that Redding fails to teach means for analyzing, at the charging device, the state of charge to determine whether a threshold has been traversed. Instead, Redding relies on its “wireless charger 702” to “determine[] that the charging device 704 has a sufficient amount of power”.  (See Redding at paragraph [0089]) 
	Regarding this argument, Redding discloses, as cited in the Office Action, that during the charging process, the charger receives from the charging device notification values, which include a charging report indicating a current charge level and/or voltage level of the charging device 704 ([0089]).  Redding further discloses that after receiving the notification values with the charging report, the charging device determines whether the charging device needs the power transmitted from the wireless charger ([0090]).  In order to determine whether the charging device needs power transmitted from the wireless charging device, the wireless charging device must determine whether the charge level of the charging device has exceeded a threshold, such as the threshold level of a full charge of the charging device.  This feature is inherent or at least obvious.
	Against the rejection of claim 2, the applicant argues that Redding fails to establish means for sending an alert message to the charging device, the alert message including information of the battery device indicating a distance between the battery device and the charging device. Instead, Redding merely states:  
The transmit circuitry 406 may further include a load sensing circuit 416 for detecting the presence or absence of active receivers in the vicinity of the near-field generated by transmit coil 414,” at paragraph [0046], and “As disclosed above, transmitter 404 includes load sensing circuit 416 that may detect fluctuations in the bias current provided to transmitter driver circuit 424. Accordingly, transmitter 404 has a mechanism for determining when receivers are present in the transmitter's near-field,
 
at paragraph [0057].  The presence/absence of active receivers in a vicinity is not the same as a determined location indicating a distance, and thus, Redding does not teach means for sending an alert message to the charging device in response to determining that the threshold has been traversed, the alert message including location information of the battery device including a distance between the battery device and the charging device.  (Italics added by applicant.)
Regarding this argument, this argument has been considered but is moot because the argument is directed to a new limitation added by a new amendment, and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Against the rejection of claims 9 and 16, the applicant argues that for at least similar reasons to those given above for claim 2, Redding fails to disclose each and every element of independent claims 9 and 16 and, therefore, no prima facie case of anticipation presently exists with respect to claims 2, 9, or 16. 
Regarding this argument, the above responses to the arguments against the rejection of claim 2 are also responsive to this argument.
Against the rejection of the dependent claims, the applicant argues that dependent claims 6-8, 11-12, and 17 are allowable over Redding for at least the reasons given above for the independent base claims. 
Regarding this argument, the above responses to the arguments against the rejection of independent claims 2, 9, and 16 are also responsive to this argument.



Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689